Name: Commission Decision No 896/82/ECSC of 20 April 1982 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-21

 Avis juridique important|31982S0896Commission Decision No 896/82/ECSC of 20 April 1982 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community Official Journal L 106 , 21/04/1982 P. 0005 - 0006 Spanish special edition: Chapter 08 Volume 2 P. 0099 Portuguese special edition Chapter 08 Volume 2 P. 0099 *****COMMISSION DECISION No 896/82/ECSC of 20 April 1982 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Having regard to the opinion of the Consultative Committee, Having regard to the opinion of the European Parliament, Having regard to the assent of the Council, Whereas Commission Decision 73/287/ECSC (1), as last amended by Decision No 3058/79/ECSC (2), ceases to have effect after 31 December 1981; Whereas there is some uncertainty concerning the supply of coking coal from third countries in the event of an excessively rapid or excessively heavy reduction in Community production capacity; whereas this uncertainty will persist beyond 31 December 1981; Whereas the said Decision should therefore be extended for a limited period in order to avert uncertainty or discontinuity detrimental to the interests of the coal-mining and iron and steel industries in the Community; whereas during that period the role of coal in the Community energy strategy should be specified, with particular attention being paid to the problem of supplies of coking coal and coke to the iron and steel industry in the Community; Whereas an extension of two years would appear to be adequate; Whereas it is appropriate to increase slightly the rates which apply to sales aid, so as not to impair the effectiveness of the system in such a way as to jeopardize the attainment of the objectives in question; Whereas the maximum annual tonnage traded within the Community which is covered by Community financing should be reduced from 15 million tonnes to 14 million tonnes; Whereas the Treaty does not provide the powers necessary to establish this system, HAS ADOPTED THIS DECISION: Article 1 Decision 73/287/ECSC is hereby amended as follows: 1. Article 1 (b) is replaced by the following: '(b) a sales aid applying to deliveries made to areas remote from the coal-field or effected by way of intra-Community trade. The rate of any such aid may not exceed 4;70 ECU per tonne of coking coal in the case of deliveries to installations which can be supplied direct by sea or where, in the case of intra-Community trade, carriage by sea is necessary, and 2;80 ECU per tonne of coal in all other cases. No scale adopted by a government shall introduce any element of discrimination into the aids relating to the deliveries made by the coal undertakings.' 2. Article 7 (1) is replaced by the following: '1. The Community financing arrangements shall cover an annual quantity of coal amounting to no more than 14 million tonnes and an amount of no more than 47 million ECU per year.' 3. The second paragraph of Article 13 shall read as follows: 'This Decision shall cease to apply on 31 December 1983.' 4. The following closing formula is added: 'This Decision shall be binding in its entirety and directly applicable in all Member States.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 259, 15. 9. 1973, p. 36. (2) OJ No L 344, 31. 12. 1979, p. 1.